Citation Nr: 0940575	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye 
disability, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from 
October 1972 to October 1974.  Records indicate that the 
Veteran served in the Army Reserves, from which he was 
discharged in April 2008.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
Veteran's claims for entitlement to service connection for 
hypertension and entitlement to service connection for a 
right eye disability, secondary to hypertension.

The Veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2009.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he has hypertension which was 
initially demonstrated on a predeployment Reserve duty 
clinical examination on November 11, 2003, and that he has 
current right eye disability secondarily due to his 
hypertension.  The Veteran has contended that he was called 
to active duty on or before November 2003 for deployment to 
Afghanistan and that the November 11, 2003 examination was a 
pre-deployment physical.  (Transcript (T.) at page (pg.) 3.)  

Documents of record include a November 11, 2003 report of 
medical examination provided in conjunction with the Veteran' 
retention in the Army Reserves which shows that the Veteran's 
blood pressure was taken on three different occasions.  The 
reported findings were 154/102, 160/108, and 154/108 
respectively.  The examiner diagnosed the Veteran with high 
blood pressure and recommended that the Veteran undergo 
further examination with a specialist for such condition.  
Further, as to the etiology of the Veteran's hypertension, in 
a statement dated in July 2006, one of the Veteran's private 
treating physicians at Adams Clinic in Hibbing, Minnesota, 
stated that the Veteran's "last" blood pressure reading at 
the clinic was 118/80 on August 21, 2003, and that Veteran 
did not have evidence of hypertension or high blood pressure 
prior to November 2003.  The Board notes that the record does 
not contain any reports of medical treatment prior to 
November 2003 from the Adams Clinic in Hibbing, Minnesota.  
As the reporting physician in July 2006 referred only to the 
"last" blood pressure reading at the clinic, on August 21, 
2003, the Board finds that the records of any prior blood 
pressure readings at the clinic would be useful in 
adjudicating the appeal.

During the March 2009 Travel Board hearing, the Veteran 
testified that, in addition to his active duty service from 
1972 to 1974, he had Reserve service from 1979 to April 21, 
2008.  (Transcript at page 2.)  A report of an Informal 
Conference with the Veteran, his representative, and a RO 
Decision Review Officer, on October 25, 2007, indicates that 
the Veteran reported that he had service with the United 
States Army Reserve from 1979 to 1982, with the Army National 
Guard from 1982 to 1986, and with the United States Army 
Reserve from 1999 to the then present.  A Department of the 
Army official "Orders" document of record confirms that the 
Veteran was discharged from the Army Reserve effective April 
21, 2008.  However, the record does not contain official 
verification of the exact dates, and specific type (i.e. 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA)), of Reserve service, nor any Reserve personnel 
or medical records.  In this regard, the Board notes that in 
letters dated in September 2005, December 2005, and April 4, 
2006, addressed to the Veteran's Reserve service unit (367th 
Engineer Battalion, Company C) in Duluth, Minnesota, the VA 
requested medical and personnel records for the Veteran's 
Reserve service, to include verification of all periods of 
service.  In a letter dated in January 2008, the Unit 
Administrator for the Duluth, Minnesota, Department of the 
Army, Reserve headquarters, confirmed that the Veteran's 
Reserve personnel and medical records were not available.  

Nevertheless, the record indicates that on February 22, 2006, 
the VA requested all available service medical records from 
the Minnesota Army National Guard.  While the Minnesota Army 
National Guard provided a response received on February 23, 
2006 which provided "all the SMR's available at state 
HQ's," the record does not reflect that a request has been 
made to the Minnesota Army National Guard for the Veteran's 
Reserve service personnel records, to include verification of 
the exact dates, and specific type (i.e. ACDUTRA or 
INACDUTRA) of such Reserve service.  Such would be useful in 
the adjudication of the case.

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination to determine the etiology and date 
of onset of his hypertension.  Such would be useful in the 
adjudication of the case.

In view of the foregoing, the case is Remanded for the 
following action:

1.  Contact the Minnesota Army National 
Guard and request all of the Veteran's 
available Reserve service personnel 
records, and verification of the exact 
dates, and specific type (i.e. ACDUTRA or 
INACDUTRA) of such Reserve service.  It 
should be noted that the Veteran has 
reported that he had service with the 
United States Army Reserve from 1979 to 
1982, with the Army National Guard from 
1982 to 1986, and with the United States 
Army Reserve from 1999 to April 21, 2008.  
If such records are not available, such 
should be documented in the claims 
folder.

2.  After obtaining all necessary 
authorization from the Veteran, contact 
the Adams Clinic in Hibbing, Minnesota 
and request a copy of all reports of 
medical treatment and examination, to 
include blood pressure readings, for the 
Veteran prior to November 2003.  

3.  Forward the Veteran's claims folder 
to an appropriate VA clinical examiner 
for review and an opinion as to whether 
it is at least as likely as not that the 
reported blood pressure readings on 
examination on November 11, 2003, 
considered in conjunction with the record 
as a whole, to particularly include 
reports of blood pressure readings prior 
to November 2003, reflect the onset of 
the Veteran's current hypertension.  The 
rationale and basis for such opinion 
should be set forth.  If the reviewing 
examiner deems additional clinical 
examination of the Veteran is necessary 
to provide the requested opinion, such 
examination should be scheduled for the 
Veteran.

4.  Thereafter, readjudicate the issues 
on appeal, with consideration of all 
additional evidence received since 
issuance of the statement of the case.  
If any benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





